Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.
                             District of Columbia
                              Court of Appeals
No. 17-BG-1082

IN RE JEFFREY M. SILOW
                                                          2017 DDN 251
An Administratively Suspended Member of the
Bar of the District of Columbia Court of Appeals

Bar Reg. No. 211847

BEFORE: Glickman and McLeese, Associate Judges, and Steadman, Senior
        Judge.
                             ORDER
                     (FILED – December 21, 2017)

      On consideration of the certified order disbarring respondent from practice
law by consent in the state of Pennsylvania; this court’s October 10, 2017, order
temporarily suspending respondent in this case and directing him to show cause
why identical reciprocal discipline should not be imposed; and the statement of
Disciplinary Counsel regarding reciprocal discipline; and it appearing that
respondent did not file a response to the show cause order or the required D.C. Bar
R. XI, § 14 (g) affidavit, it is

       ORDERED that Jeffrey M. Silow is hereby disbarred from the practice of
law in the District of Columbia. See In re Sibley, 990 A.2d 483, 487-88 (D.C.
2010) (explaining that the presumption of identical discipline in D.C. Bar R. XI, §
11 (c) will prevail except in “rare” cases); In re Cole, 809 A.2d 1226, 1227 n.3
(D.C. 2002) (explaining that in unopposed reciprocal matters the “imposition of
identical discipline should be close to automatic”). It is

       FURTHER ORDERED that for the purposes of reinstatement the time for
reinstatement will not begin to run until such time as respondent files a D.C. Bar R.
XI, § 14 (g) affidavit.
                                 PER CURIAM